


Exhibit 10.54

 

[g19452noi001.jpg]

 


BIOVAIL CORPORATION


 


1993 STOCK OPTION PLAN, AS AMENDED & RESTATED


 

1.                                       PURPOSE:  The purpose of this Stock
Option Plan (the “Plan”) is to attract, retain the services of directors,
employees, consultants and advisors of Biovail Corporation, its subsidiaries and
affiliates (the “Corporation”) who are primarily responsible for the management
and profitable growth of its business and to advance the interests of the
Corporation by enabling them to acquire common shares (the “Shares”) of the
Corporation as an additional incentive for superior performance by such persons.

 

2.                                       ELIGIBILITY:  Options may be granted
under the Plan to directors, senior officers, or to a personal holding
corporation controlled by such persons, officers or employees and consultants of
the Corporation, whether or not they are full or part time employees of the
Corporation; provided, however, that options may be conditionally granted to
persons who are prospective directors or employees of, or consultants or
advisors to, the Corporation, but no such grant shall become, by its terms,
effective earlier than the date as of which the board of directors approves the
grant or the date as of which the Optionee becomes an officer, employee or
director of, or consultant or advisor to (as the case may be), the Corporation.

 

3.                                       ADMINISTRATION:  The Plan shall be
administered by the Board of Directors who shall have full authority to
interpret the Plan and to make such rules and regulations and establish such
procedures as they deem appropriate for the administration of the Plan. A
decision of the majority of persons comprising the Board in respect of any
matter hereunder shall be binding and conclusive for all purposes and upon all
persons.

 

4.                                       SHARES SUBJECT TO THE PLAN:  The total
number of shares which are reserved and set aside for issue under this Plan, and
under all other management options outstanding and employee stock purchase
plans, if any, shall not in the aggregate exceed 1,500,000 common shares. All
shares issued pursuant to the exercise of options granted or deemed to be
granted under the Plan will be so issued as fully paid common shares.

 

5.                                       PARTICIPATION:  Options shall be
granted under the Plan only to directors or senior officers or their personal
holding corporation or to officers, employees, consultants and field personnel
of the Corporation (the “Optionee”) as shall be designated from time to time by
the Board of Directors and shall be subject to the approval of such regulatory
authorities as may have jurisdiction. Approval of the Plan also constitutes
shareholders

 

--------------------------------------------------------------------------------


 

approval of options that may be granted under the Plan to directors or senior
officers of the Corporation or to their personal holding corporation.

 

6.                                       OPTION AGREEMENTS:  Each option shall
be evidenced by a written agreement (an “Option Agreement”), containing such
terms and conditions, not inconsistent with the Plan, as the Board of Directors
may, in its discretion, determine. Each Option Agreement shall be executed on
behalf of the Corporation and the Optionee. Option Agreements may differ among
Optionees.

 

7.                                       TERMS AND CONDITIONS OF OPTIONS:  The
terms and conditions of each option granted under the Plan shall include the
following, as well as such other provisions, not inconsistent with the Plan, as
may be deemed advisable by the Board of Directors:

 

(a)                                  Number of Shares:  The number of Shares
subject to the option.

 

(b)                                 Option Price:  The option price of any
shares in respect of which an option may be granted under the Plan shall be
fixed by the Board of Directors but shall not be less than the fair market value
of the shares at the time the option is granted, less an amount up to the
maximum discount allowed by regulatory authorities or stock exchanges having
jurisdiction as may be determined by the Board of Directors. For the purpose of
this paragraph, “fair market value” shall be deemed to be the closing market
price at which the shares are traded on the Toronto Stock Exchange on the day
prior to the date the option is granted, or if not so traded, the average
between the closing bid and ask prices thereof as reported for that day.

 

(c)                                  Payment:  The full purchase price payable
under the option shall be paid in cash, certified funds upon the exercise
hereof. A holder of an option shall have none of the rights of a shareholder
until the shares are issued.

 

(d)                                 Term of Option: Options may be granted under
this Plan over a period not exceeding ten (10) years. Each option shall be
subject to earlier termination as provided in subparagraph (f) of this paragraph
7.

 

(e)                                  Accelerated Vesting:  Provided that an
Optionee has been employed by the Corporation or a subsidiary for at least ten
(10) consecutive years, on the date that the sum of Optionee’s age and the
Optionee’s years of service with the Corporation or a subsidiary equals “70”,
all of the unvested stock options held by such Optionee shall immediately vest
and become exercisable pursuant to the others terms of the Plan. Subject to
paragraph 8, any stock options held by such Optionee shall not terminate on
cessation of employment but shall expire on the earlier of the term of such
options and one year following the cessation of the Optionee’s employment with
the Corporation or its subsidiary.

 

(f)                                    Exercise of Option:  Subject to the
provisions of subparagraph (f) of this paragraph 7, no option may be exercised
unless the Optionee is then a director,

 

--------------------------------------------------------------------------------


 

senior officer, officer, employee, consultant and advisor of the Corporation.
This Plan shall not confer upon the Optionee any right with respect to
continuation of employment by the Corporation. Absence on leave approved by an
officer of the Corporation authorized to give such approval shall not be
considered an interruption of employment for any purpose of the Plan. Subject to
the provisions of the Plan, an option may be exercised from time to time by
delivery to the Corporation at Toronto of written notice of exercise specifying
the number of shares with respect to which the option is being exercised and
accompanied by payment in full of the purpose price of the shares then being
purchased.

 

(g)                                 Termination of Options: Any option granted
pursuant hereto, to the extent not validly exercised, will terminate on the date
of expiration specified in the option agreement, being not more than ten
(10) years after the date upon which the option was granted.

 

(h)                                 Nontransferability of Stock Option: No
option shall be transferable, except to a personal holding corporation of the
Optionee, by the Optionee other than by will or the laws of descent and
distribution and such option shall be exercisable during the lifetime of the
Optionee.

 

(i)                                     Applicable Laws or Regulations: The
Corporation’s obligation to sell and deliver shares under each option is subject
to such compliance by the Corporation and any Optionee as the Corporation deems
necessary or advisable with all laws, rules and regulations of Canada and any
provinces and/or territories thereof applying to the authorization, issuance,
listing or sale of securities and is also subject to the acceptance for listing
of the shares which may be issued upon the exercise thereof by each stock
exchange upon which shares of the Corporation are then listed for trading.

 

8.                                       TERMINATION OF EMPLOYMENT, DISABILITY
AND DEATH: The Board of Directors may determine the period or periods of time
during which an Optionee may exercise an option following (i) the termination by
the Corporation, with or without cause, of the Optionee’s employment or other
relationship with the Corporation, (ii) the termination by the Optionee of any
such relationship with the Corporation, or (iii) the death or permanent and
total disability of the Optionee. Such period or periods shall be set forth in
the Option Agreement evidencing such option.

 

9.                                       ADJUSTMENTS IN SHARES SUBJECT TO THE
PLAN: The aggregate number and kind of shares available under the Plan and the
exercise price thereof shall be appropriately adjusted in the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Corporation. In any of such events, the
Board of Directors may determine the adjustments to be made in the number and
kind of shares covered by options theretofore granted or to be granted and in
the option price.

 

--------------------------------------------------------------------------------


 

10.                                 AMENDMENT AND TERMINATION OF PLAN: Subject
to the approval of the Toronto Stock Exchange or other regulatory authorities
having jurisdiction, the Board of Directors may from time to time amend or
revise the terms of the Plan or may terminate the Plan at any time provided
however that no such action shall, without the consent of the Optionee, in any
manner adversely affect his rights under any option theretofore granted under
the Plan.

 

11.                                 CORPORATE TRANSACTIONS: In the event the
Shares are exchanged for securities, cash or other property of any other
corporation or entity as the result of a reorganization, merger or consolidation
in which the Corporation is not the surviving corporation, the dissolution or
liquidation of the Corporation, or the sale of all or substantially all the
assets of the Corporation, the Board of Directors or the board of directors of
any successor corporation or entity may, in its discretion, as to outstanding
options (a) accelerate the exercise date or dates of such options pursuant to
section 7(e), (b) upon written notice to the holders thereof, provided the
options have been accelerated pursuant to paragraph (a) above, terminate all
such options prior to consummation of the transaction unless exercised within a
prescribed period, (c) provide for payment of an amount equal to the excess of
the fair market value, as determined by the Board of Directors or such board,
over the Option Price of such shares as of the date of the transaction, in
exchange for the surrender of the right to exercise such options, or (d) provide
for the assumption of such options, or the substitution therefor of new options,
by the successor corporation or entity.

 

12.                                 EFFECTIVE DATE AND DURATION OF PLAN: Subject
to the approval of the shareholders of the Corporation, the Plan becomes
effective on the date of its adoption by the Board of Directors and options
may be granted immediately thereafter. The Plan shall remain in full force and
effect until (i) the tenth anniversary of the date on which the Plan was adopted
by the Board of Directors, (ii) the tenth anniversary of the date on which the
Plan is approved by the shareholders of the Corporation, or (iii) the date as of
which the Board of Directors, in its sole discretion, determines to terminate
the Plan, whichever its the earlier.

 

--------------------------------------------------------------------------------
